Citation Nr: 0414259	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-37 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for amblyopia of the 
left eye.  

2.  Entitlement to service connection for bilateral macular 
degeneration, claimed as secondary to the claim of service 
connection for amblyopia of the left eye.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and W. F. L.




ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision issued by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for left eye 
amblyopia and right eye condition and determined that clear 
and unmistakable errors have not occurred due to the VA's 
failure to respond to previous claims concerning the eye 
disability.  Appeal has been perfected with respect the 
issues of bilateral eye disabilities.  

In April 2004, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge of the Board.

On April 27, 2004, the Board advanced this appeal on its 
docket.

The decision below grants service connection for left eye 
amblyopia.  Bilateral macular degeneration is the subject of 
the remand order below.
 

FINDINGS OF FACT

1.  Clear and unmistakable evidence sufficient to rebut the 
presumption of soundness at service entrance has not been 
presented with respect to amblyopia of the left eye noted in 
service.

2.  Evidence concludes that it is as likely as not that 
amblyopia of the left eye noted in service, as diagnosed 
currently by history, was incurred in active duty.
CONCLUSIONS OF LAW

1.  The presumption of soundness has not been rebutted with 
respect to in-service amblyopia of the left eye, diagnosed 
currently by history.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2003).

2.  Service connection is warranted for amblyopia of the left 
eye, diagnosed currently by history.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as is the case 
here, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to decide a claim before the expiration of the one-year 
period provided a claimant to respond to VA's request for 
evidence.  This law, effective as if enacted on November 9, 
2000, immediately after the enactment of VCAA, supersedes the 
decision of the U. S. Court of Appeals for the Federal 
Circuit that invalidated a regulation, implementing the VCAA, 
that required a response to VCAA in less than the statutory 
one-year period.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

The decision below resolves the claim favorably as to the 
first issue.  It is evident that sufficient evidentiary 
development has occurred to permit such a resolution.  Thus, 
the Board need not discuss further compliance with VCAA.

II.  Service Connection for Left Eye Amblyopia

To establish service connection for a claimed disability, the 
facts, as shown by evidence, must demonstrate that a disease 
or injury resulting in current disability was incurred in 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  As a general matter, service 
connection for a disability is focused upon facts, as shown 
by evidence: (1) a current disability; (2) existence of the 
disease or injury in service; and (3) a relationship between 
the current disability and any injury or disease incurred 
during service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309 (1993); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2003).
  
For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

A veteran is presumed to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease preexisted service and 
was not aggravated by service.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2003); VAOPGCPREC 3-03 (July 16, 
2003).  The standard of proof for rebutting the presumption 
of soundness is not merely evidence that is cogent and 
compelling, i.e., a sufficient showing, but evidence is that 
is clear and unmistakable, i.e., undebatable.  Vanerson v. 
West, 12 Vet. App. 254, 261 (1999).  

The veteran essentially maintains that he had no vision 
problems before service, and that, upon induction, his vision 
was noted to have been 20/20 bilaterally.  He further 
maintains that he had an eye injury in service and that his 
vision progressively became worse since then, particularly 
with respect to the left eye.  He reportedly has worn 
eyeglasses since 1953.  He was first diagnosed with amblyopia 
of the left eye during service.  See transcript of the April 
2004 Board hearing and statements submitted in connection 
with the appeal.   

The veteran's pre-induction examination report dated at the 
end of October 1950 indicates that the veteran had 20/20 
vision in both eyes.  In May 1951, the veteran had 20/30 
vision in the right eye, but 20/400 vision in the left eye.  
His corrected vision in May 1951 was 20/20 in the right eye, 
but his left eye vision apparently could not be corrected.  
In October 1951, the veteran's right eye had 20/20 vision, 
but he had 20/400 vision in his left eye, with a diagnosis of 
amblyopia in the left eye, correction not possible.  At the 
time of separation, in December 1952, his right eye vision 
was 20/20, but 20/200 in the left eye, uncorrectable.  No 
further details about the veteran's visual acuity or the 
causes of decreased vision are noted in the service medical 
records.  The records also are silent as to whether the 
veteran had an eye injury in service.  See service medical 
records.  

Post-service evidence shows that the veteran was treated at a 
private eye clinic dated beginning in the early 1970s.  The 
records show that he had reported poor left eye vision since 
1952.  In 1975, he reported having had a headache over the 
left side of his head and poor left eye vision since service.  
These records further indicate that, during numerous times 
between mid-1970s and early 1980s, the veteran received many 
treatments to have foreign materials removed from either the 
left or right eye.  Most of these procedures apparently were 
necessitated by having had bits of rust or steel fly into the 
eyes in the course of the veteran's employment (grinding or 
using electric saws at a foundry).  

The record also contains more recent VA medical center 
treatment records dated from 1999 to 2004.  They show that 
the veteran has reported vision problems, particularly in the 
left eye, which he attributes to an in-service eye injury.  
He has better vision in the right eye.  He complains of 
watery eyes and a dull ache in the left eye.  Vision problem 
areas include profound photophobia, decreased night vision 
and depth perception, and high level of glaring.  The primary 
cause of current left eye vision impairment is noted as 
macular scars of the retina; for the right eye, the cause is 
macular degeneration.  The veteran was diagnosed with age-
related macular degeneration and early cataracts bilaterally, 
and is considered legally blind.  He requires vision 
correction devices, has participated in a VA vision 
rehabilitation program, and requires assistance in performing 
daily activities, such as dressing and housekeeping.    

Recently, the veteran was afforded a compensation and pension 
examination by a VA optometrist in connection with the claim.  
The examination report, dated in November 2003, provides that 
the veteran has advanced dry macular degeneration 
bilaterally, with the left eye worse than the right; early 
bilateral cataracts; pterygium, bilaterally; multiple corneal 
scars, bilaterally, with a history of metallic foreign 
bodies; and history of amplyopia, by history provided by the 
veteran.  Importantly, the examiner noted that amblyopia, by 
definition, is a developmental disorder that typically 
becomes manifested between 8-12 years of age.  Thus, the 
opinion appears to suggest, if amblyopia was in fact the 
cause of impaired vision in 1951, then it is likely that this 
disorder was mistakenly not documented upon entrance; or, the 
20/20 visual acuity finding noted upon entrance could have 
been incorrect, as the medical records do not support an 
explanation as to why the veteran's visual acuity was 20/20 
upon entrance but had decreased markedly by discharge.  

In May 2004, the VA optometrist provided a follow-up opinion, 
which states that, based upon his review of the medical 
evidence, left eye amblyopia is at least as likely as not 
related to service.  The opinion further provides that the 
diagnosis is made and supported by long term medical history 
and records.  Further, it notes that because macular 
degeneration has eclipsed vision reduction due to amblyopia, 
it is not possible now to accurately measure the impact of 
amblyopia alone.    
The evidence, in sum, indicates that, by reported history, 
the veteran had no vision problems before service, and that 
he was noted to have had 20/20 vision upon enlistment.  He 
was first diagnosed with uncorrectable amblyopia of the left 
eye in service, and markedly decreased left eye visual acuity 
was noted upon separation, without further explanation.  
Since discharge, he had numerous job-related eye injuries 
while working at a foundry, but the evidence does not 
indicate that current bilateral macular degeneration is 
attributable to these incidents.  There is no explanation as 
to why the veteran's vision became worse during service, 
assuming the accuracy of the visual acuity findings upon 
entrance.  Nor is there an explanation as to why amblyopia, 
assuming that the veteran had it before enlistment, was not 
noted upon enlistment.  Upon a review of all of this 
evidence, a VA optometrist essentially concluded that, based 
on the evidence, he cannot opine that there is no connection 
between service and left eye amblyopia, now eclipsed 
completely by bilateral age-related macular degeneration, and 
that left eye amblyopia, by reported history, is an 
appropriate diagnosis.   

In cases such as this, where there is no clear and 
unmistakable evidence to rebut testimony and history given by 
the veteran that he had no pre-existing vision problem before 
service, nor the 20/20 bilateral vision noted upon entrance, 
the Board must find that the presumption of soundness has not 
been rebutted.  While the Board notes that a VA optometrist 
has stated that amblyopia, first documented in service, 
typically is manifested between the ages of 8-12, this alone 
does not rise to the level of clear and unmistakable evidence 
that amblyopia did in fact pre-exist service and was not 
aggravated in service.  On the contrary, there is nothing to 
contradict the plain evidence of record that the veteran was 
noted to have normal vision upon entrance, but that some 
vision disorder or disease apparently first manifested itself 
during service with respect to the left eye.  See left eye 
visual acuity finding of 20/200 upon separation.  Therefore, 
because the presumption of soundness has not been rebutted, 
the Board must conclude that service connection is warranted. 




ORDER

Service connection is granted for in-service amblyopia of the 
left eye, as diagnosed currently by history.    


REMAND

As noted above, the veteran maintains that his current 
bilateral vision impairment, due to macular degeneration, is 
secondarily related to amblyopia of the left eye.  While the 
Board has granted service connection for amblyopia of the 
left eye, the Board has no medical evidence sufficient to 
decide now the issue of whether bilateral macular 
degeneration is etiologically, or causally, related to left 
eye amblyopia.  Accordingly, this matter is remanded to the 
RO for the following:

1.  Schedule the veteran for a VA medical 
examination by a qualified optometrist to 
determine whether the veteran's current 
bilateral vision impairment due to 
macular degeneration is, at least as 
likely as not (that is, a probability of 
50 percent or higher), etiologically 
related to amblyopia of the left eye.  
The veteran's claims folder should be 
made available to the examiner.  Any 
report(s) resulting from the examination, 
including the examiner's report(s) 
interpreting diagnostic studies, if any, 
should be associated with the veteran's 
claims folder.  

2.  After completion of the directives 
above, and following any further 
appropriate development, review the 
veteran's claims folder again to 
determine whether service connection is 
warranted.  If the decision remains in 
any manner adverse to the veteran, 
provide the veteran and his 
representative a Supplemental Statement 
of the Case and give them an appropriate 
amount of time to respond to it.  

3.  The directives in this remand order 
and any further adjudication by the RO 
must be completed consistent with the 
requirements of the VCAA, as amended, VA 
regulations implementing VCAA, and 
applicable legal precedent, including 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

If an examination is scheduled, the veteran is hereby 
notified that it is his responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
_____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



